Mr. Chief Justice Shakeey
delivered the opinion of the court.
It is assigned for error in this case, that the jury were not sworn to try both issues, and that there is no verdict on which the judgment could have been founded. The language used in that part of the record showing the empannelling of the jury, immediately following the names of the jurors, is, “ who being elected, tried, and sworn the truth to speak upon the issue joined.” .This, although it may be somewhat informal, is in substance good. The words, the “ issue joined,” might have been omitted without vitiating the record, and from the established practice, can only be considered, if a defect at all, as a clerical mistake. The jurors are sworn at the beginning of the term, or if talesmen, at the time they are summoned to try all issues that may be submitted, and that part of the record is to be put in proper form by the clerk.
*216The verdict is “ we the jury find for the plaintiff.’’ This must be considered as covering both issues. Verdicts, although not formal, yet if they are substantially good, may be moulded into proper form. So held by this court at the last term in the case of Chewning v. Cox.
The judgment must be affirmed.